


109 HRES 933 IH: Commending agents, attorneys, and employees

U.S. House of Representatives
2006-07-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		109th CONGRESS
		2d Session
		H. RES. 933
		IN THE HOUSE OF REPRESENTATIVES
		
			July 20, 2006
			Mr. Conyers (for
			 himself, Mr. Berman, and
			 Mr. Nadler) submitted the following
			 resolution; which was referred to the Committee on the Judiciary
		
		RESOLUTION
		Commending agents, attorneys, and employees
		  of the Office of the Inspector General of the Department of
		  Justice.
	
	
		Whereas the Office of the Inspector General of the
			 Department of Justice was established in 1988 to investigate Department abuse,
			 prevent fraud, and review legislation;
		Whereas the Office of the Inspector General, in its short
			 history, has been instrumental in uncovering waste, fraud, and abuse at the
			 Department;
		Whereas the Office of the Inspector General has exposed
			 abuses of power in the most trying of times; and
		Whereas the agents, attorneys, and employees of the Office
			 of the Inspector General are public servants dedicated to the mission of the
			 Office: Now, therefore, be it
		
	
		That the House of Representatives commends
			 the agents, attorneys, and employees of the Office of the Inspector General of
			 the Department of Justice for their service to their country and pursuit of
			 justice.
		
